United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
SMITHSONIAN INSTITUTION, NATIONAL
GALLERY OF ART, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1721
Issued: March 5, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 14, 2012 appellant filed a timely appeal of the August 1, 2012 decision of the
Office of Workers’ Compensation Programs (OWCP), which denied his traumatic injury claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.2
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
sustained a traumatic injury in the performance of duty.

1
2

5 U.S.C. §§ 8101-8193.

With his request for an appeal, appellant submitted additional evidence. However, the Board may not consider
new evidence on appeal; see 20 C.F.R. § 501.2(c). This does not preclude appellant from requesting reconsideration
from OWCP and submitting additional evidence for consideration.

FACTUAL HISTORY
On July 24, 2009 appellant, then a 54-year-old security guard, filed a traumatic injury
claim alleging that, on July 23, 2009, he developed an irritation in his eyes due to exposure to a
substance at work. He did not stop work.
Appellant submitted a July 27, 2009 Form CA-20, attending physician’s report, from
Dr. Nicole Moffett, an optometrist, who examined him on that date. Dr. Moffett noted that
appellant related being exposed to fumes at work which caused his eyes to burn. She diagnosed
eye burn secondary to fumes and noted with a checkmark “yes” that his condition was caused by
an employment activity. Appellant reported that fumes appeared suddenly when the electricity
went out. Dr. Moffett noted that appellant was disabled from July 23 to 29, 2009.
The employing establishment challenged appellant’s claim asserting that his eye
condition was not caused by a power outage at the employing establishment. It was noted that a
power outage occurred when the District of Columbia electrical power substation was struck by
lightning, which temporarily shut down the West Building air handling system. The employing
establishment noted that there were multiple visitors and other security personnel present at the
same time as appellant but no others claimed any adverse reactions.
On August 27, 2009 OWCP advised appellant of the type of evidence needed to establish
his claim. It particularly requested that he submit a physician’s reasoned opinion addressing the
relationship of his claimed condition and specific work factors. OWCP also requested the
employing establishment provide comments from a knowledgeable supervisor as to the accuracy
of the factual allegations provided by appellant.
In a decision dated February 4, 2010, OWCP denied appellant’s claim on the grounds that
the evidence submitted was insufficient to establish that the events occurred as alleged.
On January 7, 2011 appellant requested reconsideration. In statements dated June 22,
2010 to January 28, 2011, he asserted that on July 23, 2009 he was exposed to fumes while at
work and sustained an injury to his eyes. Appellant submitted reports from Dr. Moffett dated
July 25 and 27, 2009, who noted that he reported being exposed to an odor at work which caused
his eyes to burn. Dr. Moffett diagnosed eyes burning secondary to fumes. She noted that, on
August 3, 2009, appellant reported his eye condition improved and she diagnosed resolving eye
burning. On October 29, 2009 appellant submitted discharge instructions from Dr. Angela Lee,
Board-certified in emergency medicine, for muscle spasm. Similarly, on June 4, 2010, he
submitted discharge instructions for bronchospasm and chronic obstructive pulmonary disease.
Appellant was treated by Dr. Rita Manfredi, Board-certified in emergency medicine, on June 4,
2010 for reactive airway disease and chronic obstructive pulmonary disease. On December 31,
2010 he was treated in the emergency room by Dr. Brandon J. Cole, a Board-certified emergency
physician, for asthma and was provided with discharge instructions for asthma and prescribed a
nebulizer. In a January 25, 2011 work capacity evaluation Dr. Kevin Culbert, an osteopath,
reported that appellant’s condition resolved and he could return to work.
In a decision dated June 8, 2011, OWCP denied modification of its prior decision.

2

On May 9, 2012 appellant requested reconsideration. He was treated by Dr. Melissa B.
Daluvoy, a Board-certified ophthalmologist, on September 14, 2010, for a burning sensation in
his eyes. Appellant reported being exposed to fumes and odors at work one year prior which
irritated his eyes. He reported burning, redness, change in vision and tearing. In a disability
certificate dated September 14, 2010, Dr. Daluvoy noted that appellant was treated from
September 10 to 14, 2010 and could return to full duty on September 15, 2010. Appellant
submitted copies of a civil suit filed against his employer in the District of Columbia for an
unsafe work environment. On August 24, 2011 he was treated by Dr. Claude Cowan, an
ophthalmologist, who noted that appellant underwent imaging and photos of his eyes without
complication. On August 24, 2011 appellant was treated by Dr. Neil Bien, a psychologist, for
depression. Dr. Bien diagnosed depression, seizure disorder, chronic airway obstruction and
financial difficulties. Appellant submitted a September 23, 2011 prescription for ointment for a
skin rash and an inhaler.
On August 1, 2012 OWCP modified its prior decision to find that the employment
incident occurred but denied the claim on the grounds that the medical evidence was insufficient
to establish that a medical condition was related to his employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation
of FECA, that an injury was sustained in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed is causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.3
To determine whether an employee actually sustained an injury in the performance of
duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred.4 The second component of fact of
injury is whether the employment incident caused a personal injury and generally can be
established only by medical evidence. To establish a causal relationship between the condition,
as well as any attendant disability, claimed and the employment event or incident, the employee
must submit rationalized medical opinion evidence, based on a complete factual and medical
background, supporting such a causal relationship.5
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
3

Gary J. Watling, 52 ECAB 357 (2001).

4

Michael E. Smith, 50 ECAB 313 (1999).

5

Id.

3

diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.6 The weight of medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested and the medical rationale expressed
in support of the physician’s opinion.7
ANALYSIS
In the instant case, it is not disputed that appellant worked as a security guard and that on
July 23, 2009 a power outage occurred shutting down the West Building air handling system
where he worked. It is also not disputed that he was diagnosed with eye burn secondary to
fumes. However, appellant did not submit a rationalized medical report from a physician
sufficiently explaining how the July 23, 2009 incident caused or aggravated a diagnosed medical
condition.
In a July 27, 2009 attending physician’s report, Dr. Moffett noted that appellant reported
being exposed to fumes at work which caused his eyes to burn. She diagnosed eye burn
secondary to fumes and noted with a checkmark “yes” that his condition was caused by an
employment activity. Dr. Moffett noted that appellant was disabled from July 23 to 29, 2009.
The Board has held that an opinion on causal relationship which consists only of a physician
checking “yes” to a medical form report question on whether the claimant’s condition was
related to the history given is of little probative value. Without any explanation or rationale for
the conclusion reached, such report is insufficient to establish causal relationship.8 Other reports
from Dr. Moffett dated July 25 to August 3, 2009 noted that appellant reported being exposed to
an odor at work which caused his eyes to burn. She diagnosed eyes burning secondary to fumes.
These reports are also insufficient to establish the claim as Dr. Moffett did not provide medical
rationale explaining how airborne irritants caused or aggravated a diagnosed eye condition.9
Appellant was treated by Dr. Daluvoy on September 14, 2010 for a burning sensation in
his eyes. He reported being exposed to fumes and odors at work one year prior which irritated
his eyes. A September 14, 2010 disability certificate prepared by Dr. Daluvoy noted that
appellant was treated from September 10 to 14, 2010 and could return to full duty on
September 15, 2010. However, her reports are insufficient to establish the claim as the physician
appears merely to be repeating the history of injury as reported by appellant without providing
her own opinion regarding whether his condition was work related.10 To the extent that the
6

Leslie C. Moore, 52 ECAB 132 (2000).

7

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
8

Lucrecia M. Nielson, 41 ECAB 583, 594 (1991).

9

Jimmie H. Duckett, supra note 7.

10

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value).

4

physician is providing her own opinion, the physician failed to provide a rationalized opinion
regarding the causal relationship between appellant’s condition and the factors of employment
believed to have caused or contributed to such condition.11
Appellant provided evidence dated October 29, 2009 from Dr. Lee and discharge
instructions for bronchospasm and chronic obstructive pulmonary disease dated June 4, 2010
from Dr. Manfredi. He was treated by Dr. Manfredi on June 4, 2010 for reactive airway disease
and chronic obstructive pulmonary disease. Similarly, on December 31, 2010, appellant was
treated by Dr. Cole for asthma. In a January 25, 2011 evaluation, Dr. Culbert noted that
appellant’s condition had resolved. However, these notes are insufficient to establish the claim
for an eye condition as these physician’s do not address an eye condition and they otherwise
failed to specifically address whether his employment activities had caused or aggravated a
diagnosed medical condition.12 Likewise, reports from Dr. Cowan and Dr. Bien do not
specifically address whether appellant’s employment activities had caused or aggravated a
diagnosed medical condition.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship. Causal relationships must be established by
rationalized medical opinion evidence.13 Appellant failed to submit such evidence and FECA
therefore properly denied his claim for compensation.
On appeal, appellant asserted that the employing establishment provided an unsafe
working environment in which he sustained an eye injury. The Board notes that he failed to
submit sufficient evidence to establish that his eye condition was causally related to the accepted
work-related incident.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his
claimed conditions were causally related to his employment.

11

Jimmie H. Duckett, supra note 7.

12

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
13

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

5

ORDER
IT IS HEREBY ORDERED THAT the August 1, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 5, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

